Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 and 18-21 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-16 and 18-21 rejected under 35 U.S.C. § 101 because:

Claim 1
	Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites parsing data into a “knowledge graph”, or parse tree.
	The limitation of a “computer implemented method for generating a knowledge graph, comprising”, as drafted, recites an additional element that, under its broadest reasonable interpretation, is well-

[0017] FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal com outer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, program mable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributedcloudcomputing environments that include any of the above systems or devices, and the like.

	The limitation of “receiving a first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	MPEP 2106.05(d)(I)(2) recites in part:

A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	The limitation of “electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere categorization of data.
	The limitation of “…wherein the electronic categorization is performed automatically and simultaneously in a non-linear fashion…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere nonlinear categorization of data on a generic automatic computing device. This is mere categorization of data.
determining a first glossary of terms for the first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere listing of terms found in the data.
	The limitation of “ generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and the second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element 
	The limitation of “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
	That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph” in the context of this claim encompasses merely “determining a lowest-common ancestor node”.
	The limitation of “forming a pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node, wherein the pre- requisite knowledge graph is configured for use by an automated software program to develop a knowledge path to provide information to a user relating to at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes 
	Note that Applicant did not “roll up” claim 5 to the independent claim. The structure of claim 5 was changed and only part of the claim was written into independent claim 1. In the original, the resultant knowledge graph was used to train a user. In the amendment, that portion is no longer an unconditional use of the result. The new claims merely recite a field of use. Therefore, they are rejected.

Claim 2
	The limitation of “The method according to claim 1, wherein the determining the first glossary of terms further comprises: receiving a set of terms from at least one of the user or a second user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.


Claim 3
	The limitation of “The method according to claim 1, wherein the plurality of portions further comprise a plurality of sentences within the first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses the mere existence of a sentence in the data.

Claim 4
	The limitation of “receiving the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere categorization of data.
	The limitation of “determining a second glossary of terms for the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing 
	The limitation of “generating the second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere categorization of data.

Claim 5
	The limitation of “an automated tutor and wherein the knowledge path is developed for the user to obtain proficiency in a subject that is related to the at least one node of the pre-requisite knowledge graph”, as drafted, 
	For example, “an automated tutor” in the context of this claim encompasses merely an interactive program. A simple database may be used as a so-called “tutor”.

Claim 6
	The limitation of “receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the prerequisite knowledge graph and is disconnected from the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving a third knowledge graph” in the context of this claim encompasses the mere reception of data.

Claim 7

	The limitation of “determining a root node of the third knowledge graph that is a descendant node of at least one node of the an external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the prerequisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a root node of the third knowledge graph that is a descendant node of at least one node of the an external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the pre-requisite knowledge graph” in the context of this claim encompasses the mere determination of a root node in a graph.

	The limitation of "determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, “determining a lowest-common ancestor node” in the context of this claim encompasses the mere determination of a lowest common ancestor node.
	The limitation of “forming a final knowledge graph by linking the third knowledge graph and the an external source knowledge graph at 

Claim 8
	The limitation of a “one or more computer processors”, as drafted, recites an additional element that, under its broadest reasonable interpretation, is well-understood, routine, and conventional. Specifically, paragraph [0017] of Applicant’s Specification recites:

[0017] FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal com outer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Claim 8's limitation of “a memory containing computer program code that, when executed by operation of the one or more computer processors, performs an operation, the operation comprising”, as drafted, recites an additional element that, under its broadest reasonable interpretation, is well-understood, routine, and conventional. Specifically, paragraph [0022] of Applicant’s Specification recites:

[0022] System memory 28' can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30' and/or cache memory 32'. Computer system/server 12' may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34' can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and or other optical media can be provided. In such instances, each can be connected to bus 18' by at least one data media interface. As will be further depicted and described below, memory 28' may include at least one program product having a set (e. at least one) of program modules that are configured to carry out the functions of embodiments of the invention.

	The limitation of “receiving a first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere reception of data.
	The limitation of “electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the clause element 
	The limitation of “…wherein the electronic categorization is performed automatically and simultaneously in a non-linear fashion…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere nonlinear categorization of data on a generic automatic computing device. This is mere categorization of data.
	The limitation of “determining a first glossary of terms for the first document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere listing of terms found in the data.
	The limitation of “ generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first appears within at least one introduction section and that the first term and the second term appear together within at least one theory section”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere division of data into introduction and theory nodes.
	The limitation of “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph” in the context of this claim encompasses merely “determining a lowest-common ancestor node”.

	Note that Applicant did not “roll up” claim 12 to the independent claim. The structure of claim 12 was changed and only part of the claim was written into independent claim 8. In the original, the resultant knowledge graph was used to train a user. In the amendment, that portion is no longer an unconditional use of the result. The new claims merely recite a field of use. Therefore, they are rejected.

Claim 9

	The limitation of “upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section and upon further determining that the third term is discussed in the at least one theory section, adding the third term to the first glossary of terms”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses merely looking for data to add to a list of terms.

Claim 10
	The limitation of “wherein the plurality of portions further comprise a plurality of sentences within the first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, 

Claim 11
	The limitation of “receiving the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere categorization of data.

	The limitation of “generating the second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere categorization of data.

Claim 12
	The limitation of “an automated tutor and wherein the knowledge path is developed for the user to obtain proficiency in a subject that is related to the at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, “an automated tutor” in the context of this claim encompasses merely an interactive program. A simple database may be used as a so-called “tutor”.

Claim 13
	The limitation of “receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the prerequisite knowledge graph and is disconnected from the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving a third 

Claim 14
	The limitation of “receiving at least one external categorization source in node format”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving at least one external categorization source” in the context of this claim encompasses the mere reception of data.
	The limitation of “determining a root node of the third knowledge graph that is a descendant node of at least one node of the an external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the prerequisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a root node of the third knowledge graph that is a descendant node of at least one 
	The limitation of “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph” in the context of this claim encompasses is merely the drafting of a “graph.
	The limitation of "determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
determining a lowest-common ancestor node” in the context of this claim encompasses the mere determination of a lowest common ancestor node.
	The limitation of “forming a final knowledge graph by linking the third knowledge graph and the an external source knowledge graph at the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph, wherein the third knowledge graph contains a node associated with another subject for obtaining proficiency in by the user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a final knowledge graph” in the context of this claim encompasses the mere formation of a “graph”.

Claim 15
	Claim 15's limitation of “A computer-readable storage medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising”, as drafted, recites an additional element that, under its broadest 

[0022] System memory 28' can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30' and/or cache memory 32'. Computer system/server 12' may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34' can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18' by at least one data media interface. As will be further depicted and described below, memory 28' may include at least one program product having a set (e. at least one) of program modules that are configured to carry out the functions of embodiments of the invention.


	The limitation of “receiving a first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, 
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").


	Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere reception of data.
	The limitation of “electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere categorization of data.
	The limitation of “…wherein the electronic categorization is performed automatically and simultaneously in a non-linear fashion…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses 
	The limitation of “determining a first glossary of terms for the first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere listing of terms found in the data.
	The limitation of “generating the knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and a second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
	The limitation of “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
	That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph” in the context of this claim encompasses merely “determining a lowest-common ancestor node”.
	The limitation of “forming a pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node, wherein the pre- requisite knowledge graph is configured for use by an automated software program to develop a knowledge path to provide information to a user relating to at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 
	Note that Applicant did not “roll up” claim 19 to the independent claim. The structure of claim 19 was changed and only part of the claim was written into independent claim 15. In the original, the resultant knowledge graph was used to train a user. In the amendment, that portion is no longer an unconditional use of the result. The new claims merely recite a field of use. Therefore, they are rejected.

Claim 16
	The limitation of “receiving a set of terms from at least one of the user or a second user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section 

Claim 18
	The limitation of “receiving the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
	The limitation of “determining a second glossary of terms for the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “generating the second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being 

Claim 19
	The limitation of “an automated tutor and wherein the knowledge path is developed for the user to obtain proficiency in a subject that is related to the at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, “an automated tutor” in the context of this claim encompasses merely an interactive program. A simple database may be used as a so-called “tutor”.

Claim 20
	The limitation of “receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the prerequisite knowledge graph and is disconnected from the pre-requisite knowledge graph”, as drafted, is a process that, under its 
	The limitation of “receiving at least one external categorization source in node format”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving at least one external categorization source” in the context of this claim encompasses the mere reception of data.
	The limitation of “determining a root node of the third knowledge graph that is a descendant node of at least one node of the an external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the prerequisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a root 
	The limitation of “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph” in the context of this claim encompasses is merely the drafting of a “graph.
	The limitation of "determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
determining a lowest-common ancestor node” in the context of this claim encompasses the mere determination of a lowest common ancestor node.
	The limitation of “forming a final knowledge graph by linking the third knowledge graph and the an external source knowledge graph at the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph, wherein the third knowledge graph contains a node associated with another subject for obtaining proficiency in by the user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a final knowledge graph” in the context of this claim encompasses the mere formation of a “graph”.

Claim 21
	The limitation of “21. The computer implemented method of claim 1, wherein performing the electronic categorization automatically and simultaneously in a non-linear fashion increases the scale at which information can be provided to the user as compared to use of a traditional computer device.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the abstract idea of nonlinear “categorization” in the claim from practically being performed in the mind.
	Does the claim recite “additional elements” that integrate the judicial exception into a practical application? The only “additional elements to the structure of the claimed invention are the adjectives “electronic”, “automatic”. These two are compared to a “traditional computer device”, but both are actually qualities of traditional computers. Computers are quite capable of simultaneously working automatically and nonlinearly…especially if an artificial neural network is used. Applicant’s recital of “increases the scale at which information can be provided to the user as compared to use of a traditional computer device” is merely a field of intended use for the claimed structure. It is not a practical application. No practical applications are recited in the claim, so the “additional elements” cannot integrate the claim to practical applications that are not presented. So, no, the judicial exception is not integrated to a practical application.
	Does the claim recite additional elements that amount to significantly more than the judicial exception? Claim 21 is claimed to be a “computer 

[0017]   FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Clearly, the claimed computer is merely a generic computer that runs software. Generic computers do not amount to significantly more than the claimed judicial exception.
	Therefore, the claim is not eligible subject matter under 101.



Response to Arguments
	Applicant's arguments filed 20 JUL 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Respectfully, Applicant submits that the claims satisfy the requirements of 35 U.S.C. 101. First, the Office suggests that the claims are ineligible because they are allegedly directed to “pure software per se.” Office Action at 46-47. This is incorrect. As explained in the MPEP: “Products that do not have a physical or tangible form, such as information (often referred to as ‘data per se’) or a computer program per se (often referred to as ‘software per se’) when claimed as a product without any structural recitations” do not fall within any of the four statutory categories of eligible subject matter. MPEP 2106.04. That is, 35 U.S.C. § 101 identifies “processes, machines, manufactures and compositions of matter’ as eligible categories. Id. Claiming “software per se” directly, without any tangible form or structural recitations, is analogous to claiming data and is ineligible. But none of the claims here are directed to software per se. Claims 1-7 recite a “computer implemented method.” This is a “process”, not “software per se,” and falls within the categories of eligible subject matter. Claims 8-14 recite a “system, comprising: one or more computer processors; and a memory....” This is a “machine” with tangible form (e.g., computer processors and memory are tangible), not “software per se,” and falls within the categories of eligible subject matter. Claims 15-16 and 18-20 recite a “computer-readable storage medium containing computer program code.” This is again a “machine” and “manufacture” with tangible form (e.g., a computer-readable storage medium is tangible), not “software per se,” and falls within the categories of eligible subject matter. Thus, none of the claims recites “software per se,” and all fall within the four categories of eligible subject matter."


	The claim was not rejected on the basis of being “software per se”: It was rejected for being a series of mental steps that had additional elements that neither integrated the mental steps to any practical application (especially since no practical application appears in the claim), nor added any additional elements that amount to anything significantly more than the abstract idea itself. The following is what Applicant argued as being more significant than the abstract idea of mental steps:

The claims recite a specific technical solution, relating to improving an “automated software program” by generating a “pre-requisite knowledge graph” using specific techniques.

Examiner pointed out that, if Applicant’s argument were to be followed to its logical conclusion, Applicant’s argument merely makes the party admission that the claim is to a software program per se (since nothing else was mentioned in the argument) improved by “generating” a “knowledge graph”. Using an abstract idea to improve an abstract idea adds no additional element that integrates the abstract idea to a practical application, since no practical application appears in the claim (actually, not even a field of use was mentioned, much less a practical application). 
the claim cannot be integrated to a practical application that is nonexistent in the claims.
	Further, using an abstract idea to “improve” another abstract idea, as Applicant argued, adds nothing more than the judicial exception.
	Issues regarding “software per se” were introduced by Applicant.
	Note that, in claims 1, 15, and their dependents, the term “computer” was only mentioned in the preamble at a high level of generality. Therefore, it carries no patentable weight. 
	An admission by Applicant that the claims are to computer programs per se is significant…though the rejection, itself, was not based on that fact and is based on the fact that the steps may be carried out as mental steps.

	Though claim 8 and its dependents are to a so-called “system” (interpreted to mean “apparatus”), again, no practical application is recited in the claim… so, no generic “additional elements” (like generic computer elements) integrate the claimed abstract to any unspecified practical application. Nor, does it recite anything significantly more than the claimed judicial exception.



[0017]   FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Clearly, the claimed computer is merely a generic computer that runs software. Generic computers do not amount to significantly more than the claimed judicial exception.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
Second, under Step 2A of the Office Patent Subject Matter Eligibility analysis, the amended claims are not directed to an abstract idea. See MPEP 2106.04. The MPEP divides step 2A into two prongs. In prong one, “examiners evaluate whether the claim recites a judicial exception,” at all. MPEP 2106.04(II)(A)(1). If not, the claim is eligible. Id. If so, in prong two “examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.” Id. If the claim does recite these additional elements, the claim is patent eligible. Id.

	Applicant’s claim limitations, such as “Rhetorical Structure Theory” are, indeed mental steps. Even if a human might need pencil and paper to keep track of “glossary terms” and “nodes” of the “knowledge graph”, the abstract idea in the process is still, in its broadest reasonable interpretation, a purely mental one.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Starting with prong one of step 2A, the amended claims do not recite a judicial exception, at all, and are therefore patent eligible. The Revised Guidance clarifies that a claim may be held to recite a judicial exception only if the Office identifies claim limitations that fall within one of three enumerated categories2:

Mathematical concepts -— mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection 1);

2) Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and

3) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

	Applicant’s claim limitations, such as “Rhetorical Structure Theory” are, indeed mental steps. Even if a human might need pencil and paper to keep track of “glossary terms” and “nodes” of the “knowledge graph”, the abstract idea in the process is still, in its broadest reasonable interpretation, a purely mental one.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
MPEP 2106.04(a) (emphasis added). The Office alleges that certain limitations “under [their] broadest reasonable interpretation, cover[] performance of the limitation in the mind but for the recitation of generic computer components.” Office Action at 3-6. But this is incorrect. None of the identified limitations can be performed in the human mind. For example, the Office alleges that the “limitation of ‘receiving a first electronic document’, as drafted, is a process that, under its broadest reasonable interpretation, 

	Applicant’s claim limitations, such as “Rhetorical Structure Theory” are, indeed mental steps. Even if a human might need pencil and paper to keep track of “glossary terms” and “nodes” of the “knowledge graph”, the abstract idea in the process is still, in its broadest reasonable interpretation, a purely mental one.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
Further, even if the amended claims recited a judicial exception, which, again, they do not, pursuant to prong two of step 2A the claims are still patent eligible. In Prong Two, “examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” MPEP 2106.04(d). If the claim integrates the judicial exception into a practical application, “the claim is not directed to a judicial exception (Step 2A: NO) and is eligible.” Id. A claim is considered to integrate the judicial exception into a practical application if it “appllies], rel[ies] on, or use[s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Id. The MPEP provides several examples: 



5) Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); 

6) Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b): 

7) Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 

8) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

	Note that the claimed “computer” and sub-elements, such as being “automatic” and “electronic”, are generic. Applicant recites the following in the Specification:

[0017]   FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Clearly, the claimed computer is merely a generic computer that runs software. Generic computers do not amount to significantly more than the claimed judicial exception.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 6
MPEP 2106.04(d)(I). Importantly, “revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. . . . Accordingly, in revised Step 2A examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application.” Id. 

Here, among other reasons, the amended claims are eligible because they “integrate” the alleged “judicial exception into a practical application of the exception.”

For example, the amended claims recite “an improvement in the functioning of a computer, or to other technology or technology field.” The claims recite a specific technical solution, relating to improving an “automated software 

e electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and il) a theory section, according to a Rhetorical Structure Theory (RST) scheme, wherein the electronic categorization is performed automatically and simultaneously in a non- linear fashion:

e determining a first glossary of terms for the first electronic document;

e generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and the second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

e determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

e forming a pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node, wherein the pre-requisite knowledge graph is used by an automated software program to develop a knowledge path and provide information to a user relating to at least one node of the pre-requisite knowledge graph.

	Note that the claimed “computer” and sub-elements, such as being “automatic” and “electronic”, are generic. Applicant recites the following in the Specification:

[0017]   FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Clearly, the claimed computer is merely a generic computer that runs software. Generic computers do not amount to significantly more than the claimed judicial exception.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 7
Amended independent claims 8 and 15 recite generally similar limitations. As recited in the independent claims, “the electronic categorization is performed automatically and 


It should be note that, in certain embodiments, component 88' can perform any of the identification and annotation operations mentioned herein automatically and simultaneously, i.e. the node generation component 89' can intake all text 100 110 120 identify the introduction zones and theory zones, and develop the plurality of glossary of terms in a non-linear fashion, as opposed to a human being and/or traditional computing device. This increases the scale at which information can be provided to the user, and allows for a_ faster identification of relationships between and amongst terms in a set of text in a manner that a human being or a traditional computer device would not be able to do. 

Consequently, at least one embodiment of the present disclosure provides a substantial improvement to the technical field of automated learning by enabling an automated tutor to automatically and simultaneously obtain and present ancestor concepts, derived via an RST process employing RST natural language computer modules, that relate to subjects providing a difficulty to a user or student, where the presented ancestor concepts can help the student gradually obtain mastery of the more difficult subject stemming from those ancestor subjects

Specification at [0034], [0039]. Performing the electronic categorization “automatically and simultaneously in a non-linear fashion” “increases the scale at which information can be provided to the user, and allows for a faster identification of relationships between and amongst terms in a set of text in a manner that a human being or a traditional computer device would not be able to do.” Claim 1; Specification at [0034]. This “provides a substantial improvement to the technical field of automated learning by enabling an automated tutor to automatically and simultaneously obtain and present ancestor concepts.” Specification at [0034]. Thus, the claims recite “an improvement in the functioning of a computer, or to other technology or technology field,” and are patent eligible.
This is further emphasized by new claim 21, which expressly recites:



This reiterates that “performing the electronic categorization automatically and simultaneously in a non-linear fashion” recites “an improvement in the functioning of a computer, or to other technology or technology field,” demonstrating that the claims are patent eligible.

	The only “additional elements to the structure of the claimed invention are the adjectives “electronic”, “automatic”. These two are compared to a “traditional computer device”, but both are actually qualities of traditional computers. Computers are quite capable of simultaneously working automatically and nonlinearly…especially if an artificial neural network is used. Applicant’s recital of “increases the scale at which information can be provided to the user as compared to use of a traditional computer device” is merely a field of intended use for the claimed structure. It is not a practical application. No practical applications are recited in the claim, so the “additional elements” cannot integrate the claim to practical applications that are not presented. So, no, the judicial exception is not integrated to a practical application.
	Do the claims recite additional elements that amount to significantly more than the judicial exception? The claims are taught by applicant to be 

[0017]   FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Clearly, the claimed computer is merely a generic computer that runs software. Generic computers do not amount to significantly more than the claimed judicial exception.
	Therefore, the claims are not eligible subject matter under 101.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 8
Finally, as discussed above, pursuant to step 2A of the MPEP analysis the amended claims are not directed to an abstract idea, and are patent eligible. But even if the claims were directed to an abstract idea, the claims satisfy step 2B of the MPEP analysis by claiming inventive steps that amount to significantly more than a patent upon an abstract idea. A claim that fails step 2A may still be patent eligible under step 2B if the claim recites “an additional element or combination of elements [that] is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception.” MPEP 2106.05(d). Here, as discussed above, the claims recite a specific technical solution, relating to improving an “automated software program” by generating a “pre-requisite knowledge graph” using specific techniques. The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea. See, e.g., Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. Cir. 2016); Amdocs (Israel) Ltd. V. Openet Telecom, Inc., 841 F.3d 1288, 1300-01 (Fed. Cir. 2016); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1247 (Fed. Cir. 2014).

	Applicant’s claim limitations, such as “Rhetorical Structure Theory” are, indeed mental steps. Even if a human might need pencil and paper to keep track of “glossary terms” and “nodes” of the “knowledge graph”, the abstract idea in the process is still, in its broadest reasonable interpretation, a purely mental one.

	The only “additional elements to the structure of the claimed invention are the adjectives “electronic”, “automatic”. These two are compared to a increases the scale at which information can be provided to the user as compared to use of a traditional computer device” is merely a field of intended use for the claimed structure. It is not a practical application. No practical applications are recited in the claim, so the “additional elements” cannot integrate the claim to practical applications that are not presented. So, no, the judicial exception is not integrated to a practical application.
	Do the claims recite additional elements that amount to significantly more than the judicial exception? The claims are taught by applicant to be performed “electronically” and “automatically”. The following is what Applicant said in the Specification about the term “computer”:

[0017]   FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Clearly, the claimed computer is merely a generic computer that runs software. Generic computers do not amount to significantly more than the claimed judicial exception.
	Therefore, the claims are not eligible subject matter under 101.
	Applicant’s argument is unpersuasive.
	The rejections STAND.










Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
30 SEP 2021